.
                                                 ~ls~-02
                                                   l
     Trial.Court No.   2010~CRM-682-D3




     IN THE COURT OF CRIMINAL APPEALS

               THROUGH THE

49th JUDICIAL. DISTRICT COURT OF WEE COUNTY




            Santiago Hernandez

                    vs.
            The State of Texas




             WRIT OF MANDAMUS




       Santiago Hernandez #1689972
                Daniel Unit
              938 S. Ff1 1673
             Snyder, Tx 79549


             Pro Se Litigant
                                         RECrE~VfED ~N
                                     ©OOftT ~ CRrt\lliNAt APPEALS
                                            JUN 09 20t5
,\




                                             Facts


     1. Applicant Hernandez, filed a subsequent writ pursuant to art 11.07 sec-

tion 4 with the Webb County District Clerk,

     2. This application was filed over 60 day's ago.

     3. The application does not challenge the conviction or sentence.

     4. However, it requested that the court contact the. Parole Board and TDCJ-

ID to correct their files since his plea agreement stipulated there would

be no deadly weapons findings.

     5. Applicant has already exhausted both remedies by contacting the parole

board and TDCJ-ID vli th no avail.

     6. The Assistant district Attorney for Webb County claimed estoppal since

applicants claims are true.

     7. After 60 days they still have not sent the records to the Court of

Criminal Appeals.

                                             STATE

     The State has 15 days from the date of filing to respond to the writ.
                  '
After their time limit, they finally responded on April 15,2015.

                                             COURT

     The trial court then has 20 days to respond. They have refused to do so.

                                     DISTRICT CLERK

     Upon the experation of both the State and Courts time limits, it is the

District Clerks Obligation to    fo~>Jar-d   the file to the court .of Criminal Appeals.

     The Order of Legal Process is in violation.

                             COURT OF CRHUNl1.L APPEALS

     Applican.t Hernandez, request that this court euvoke it's authority and

order the district Clerk of Webb County, Texas to foward the record to this

Honorable court.
                                              l.
.\




Date: - - - - - - - -               · Respectfully,


                             Santiago Hernandez #1689972
                             Daniel Unit
                             938 S.FM 1673
                             Snyder, Tx 79549




                        2.